
	

113 S2524 IS: Pathways to Prosperity Act of 2014
U.S. Senate
2014-06-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS2d Session
		S. 2524
		IN THE SENATE OF THE UNITED STATES
		
			June 24, 2014
			Mr. Warner (for himself and Mr. Kaine) introduced the following bill; which was read twice and referred to the Committee on Health, Education, Labor, and Pensions
		
		A BILL
		To support access to career and technical education programs  of study that provide students with
			 education and training 
			 combining rigorous academics with technical curricula focused on specific
			 high-skill, high-wage, high-demand and  high-growth occupations and
			 industries.
	
	
		1.Short title
			This Act may be cited as the
		  Pathways to Prosperity Act of 2014.2.ReferencesExcept as otherwise expressly provided, wherever in this Act an amendment or repeal is expressed in
			 terms of an amendment to, or repeal of, a section or other provision, the
			 reference shall be considered to be made to a
 section or other provision of the Carl D. Perkins Career and Technical Education Act (20 U.S.C.
			 2301 et seq.).3.DefinitionsSection 3 (20 U.S.C. 2302) is amended—(1)by redesignating paragraphs (6) through (9), (10) through (17), (18), (19), and (20) through (34)
			 as paragraphs (7) through (10), (12) through (19), (21), (22), and (24)
			 through (38), respectively;(2)by inserting after paragraph (5) the following:(6)Career and technical education program of studyThe term career and technical education program of study means a coordinated, non-duplicative sequence of secondary and postsecondary academic and
			 technical
			 courses that—(A)contain rigorous, State-identified college and career readiness standards that address both
			 academic and technical content and align to local, regional, or State
			 labor market needs, as identified by employers and labor market
			 information;(B)support attainment of career readiness skills;(C)progress in content specificity (beginning with all aspects of an industry or career cluster
			 leading to more occupationally specific instruction);(D)incorporate multiple entry and exit points with portable demonstrations of technical competency,
			 which may include postsecondary education credits as recognized by credit
			 transfer or articulation agreements  or industry-recognized
			 credentials; and(E)culminate in the attainment of an industry-recognized credential, an apprenticeship
			 or postsecondary certificate, or an associate or baccalaureate degree.;(3)by inserting after paragraph (10), as redesignated by paragraph (1) of this section, the following:(11)Credit transfer agreementThe term ‘credit transfer agreement’ refers to an opportunity for secondary students to be awarded
			 transcripted postsecondary credit, supported with formal agreements among
			 secondary and postsecondary education systems, such as dual enrollment,
			 dual credit, 2-year to 4-year college articulation agreements, or
			 articulated credit, which may include credit awarded for
			 performance on technical assessments.;(4)by inserting after paragraph (19), as redesignated by paragraph (1) of this section, the following:(20)Industry-recognized credentialThe term ‘industry-recognized credential’ means a credential that—(A)is sought or accepted by employers within the industry or sector involved as a recognized,
			 preferred, or required credential for recruitment, screening, hiring,
			 retention or advancement purposes; and(B)if appropriate, is endorsed by a nationally recognized trade association or organization
			 representing a significant part of the  industry or sector.; and(5)by inserting after paragraph (22), as redesignated by paragraph (1) of this section, the following:(23)Labor market informationThe term labor market information means economic, social, and demographic information that—(A)pertains to labor markets for the purposes of determining the supply of, and demand for, labor and
			 related skills and competencies; and(B)supports students, job seekers, employers, developers of curricula, and other relevant stakeholders
			 in understanding labor market and economic trends to help make informed
			 labor market decisions..4.AccountabilitySection 113(b)(2) of the Carl D. Perkins Career and Technical Education Act (20 U.S.C. 2323(b)(2))
			 is
			 amended—(1)in subparagraph (A), by striking clause (vi); and(2)in subparagraph (B), by striking clause (v) and inserting the following:(v)the median earnings of students who are employed during the second quarter after completing a
			 career and technical education program of study in the State. The
			 Secretary shall, consistent with State law, ensure that the necessary wage
			 records are available to enable eligible agencies to collect data relating
			 to this State performance measure..5.National ActivitiesSection 114(d)(4)(A) (20 U.S.C. 2324) is amended—(1)by redesignating clause (iv) as clause (v);(2)in clause (iii), by striking and after the semicolon; and(3)by inserting after clause (iii) the following:(iv)to engage in evaluation and technical assistance activities that will assist in—(I)collecting information on the industry-recognized credentials awarded to participants in career and
			 technical education
			 programs of study, including—(aa)the name of such industry-recognized credentials;(bb)the awarding body;(cc)the duration of the program of study for the credential; and(dd)the number of such participants receiving the credential; and(II)developing the necessary infrastructure to support the State and local reporting of information
			 described in subclause (I),
			 including through activities such as establishing—(aa)data sharing agreements with State licensing agencies and with industry associations and employers
			 who award certifications or other industry-recognized credentials;(bb)a consistent reporting method across States; and(cc)a collection system to process reports in a timely fashion; and.6.State Leadership ActivitiesSection 124(b) (20 U.S.C. 2341(a)) is amended—(1)in paragraph (8), by striking and after the semicolon;(2)in paragraph (9) by striking the period at the end and inserting ; and; and(3)by adding at the end the following:(10)establishing statewide credit transfer agreements aligned to approved career and technical
			 education programs of study..7.Local Plan for Career and Technical Education ProgramsSection 134(b) (20 U.S.C. 2354(b)) is amended—(1)in paragraph (11), by striking and after the semicolon;(2)in paragraph (12) by striking the period at the end and inserting ; and; and(3)by adding at the end the following:(13)describe how the eligible recipient will partner with business and industry to—(A)identify opportunities for experiential and work-based learning opportunities either in-person or
			 virtually;(B)ensure career and technical education programs of study are responsive to community and employment
			 demands and are—(i)aligned with employment priorities in the State, regional, or local economy identified by employers
			 and other relevant stakeholders identified in section 134(b)(5);(ii)informed by labor market information; and(iii)designed to meet current, intermediate, and long term labor market projections;(C)ensure funding under this Act is spent in a coordinated manner with other local resources..8.Amendment to the Elementary and Secondary Education Act of 1965Section 1502(a) of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 6492(a)) is
			 amended by striking challenging State academic content standards and challenging State student academic achievement
			 standards and inserting rigorous, State-identified college and career readiness standards that address both academic
			 content and career and technical education content identified under
			 section 113(b)(2)(A)(ii) of the Carl D. Perkins Career and Technical
			 Education Act..
